Citation Nr: 0718741	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from June 1955 to March 
1958.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.

The veteran filed his most recent claim for an increased 
rating for service-connected asthma in May 2003.  At a 
January 2007 Travel Board hearing, the veteran reported 
seeking treatment at the Tampa VA Medical Center.  The 
records of which are not in the claims file and do not appear 
to have been sought.  These records must be sought prior to 
adjudication.

The veteran's VA examination was conducted in July 2003.  At 
that time the veteran expressed a history of symptomatology 
similar to that claimed in testimony at the January 2007 
Travel Board hearing before the undersigned judge.  The 
veteran noted a chronic and productive cough, especially at 
night, no emergency room treatment for asthma, a positive 
response to occasional use of medication, no incapacitating 
periods, and no oxygen required.  Upon examination, the 
examiner noted the veteran's lungs to be clear "with no 
acute disease."  The examiner also noted that the veteran's 
pulmonary function tests were "within normal limits."  This 
examination, conducted in July 2003, does not appropriately 
capture the veteran's current disability picture; however, as 
it was conducted almost four years ago.  As such, a new 
examination is necessary prior to adjudication to determine 
the veteran's current level of disability from asthma.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Seek all of the veteran's treatment 
records from the VA Medical Center in 
Tampa, Florida.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his asthma.  Have the examiner review the 
claims file and make a note of such review 
in the examination report.  Have the 
examiner conduct all necessary tests 
including pulmonary function tests and 
include all results for those tests,

3.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

